DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 27, 2021, has been entered.
Response to Arguments
Applicant's arguments filed December 27, 2021, have been fully considered but they are not persuasive. 
Applicant argues that Cook does not disclose a control wrap system with one or more control blocks coupled to one or more blocks of the modular purpose built valve block. Examiner respectfully disagrees. Cook discloses valve blocks comprising a valve, such as manual plug valves 116a actuated with a handle as described in para 0021, and automated as described in para 0040; and first and second bleed manifolds 220 include first 224 and second 228 bleed off manifold valves which maybe automated as described in para 0040; the bleed manifold 220 in the second and plug valves 116b are directly and fluidly connected to each other by inlet block 106 as described in para 0023-0024; the bleed manifold 220 and plug valves 116b are directly and  fluidly connected to each other by outlet block 110 as described in para 0023-0024; additionally choke valve is provided at the bleed outlet 232, para 0043; the valve blocks described above are fluidly connected between the inlet and the outlet and bleed port; the valve blocks are either automated or manually actuated; the multiple automated and manual valve 
Applicant argues that cook does not disclose function testing the modular purpose built valve block with the control wrap system. Examiner respectfully disagrees. Cook discloses “One or more of the valves included in the well isolation unit 100 may be automated. A valve that is automated may be configured to have an open configuration or to have a closed configuration based on a user input, on a measurement of wellbore operation conditions, a configuration of another valve or set of valves, a configuration of other wellbore equipment, or any other input. A measurement of wellbore operation conditions may be made within the well isolation unit 100, within a wellbore connected to the well isolation unit 100, or within any piece of equipment connected to the well isolation unit 100 or used for the wellbore operation. In example embodiments, one or more of the plug valves 116a, 116b, and 116c may be automated, the first bleed off manifold valve 124 of the bleed-off manifold 120 may be automated, the second bleed off manifold valve 128 of the bleed-off manifold 120 may be automated, and/or one or more of the bleed-off outlets 132a and 132b of the bleed-off manifold 120 may be automated. Any combination of the valves of the well isolation unit 100 may be automated. Any control system or combination of control systems known in the art may be used to control the automated valves.” (Para 0040).
Applicant argues that there is no motivation to modify the well isolation unit 100 of Cook to include a control wrap system with one or more control blocks of the well operation unit. Examiner respectfully disagrees. Although Cook discloses a control wrap system, it is silent with regard to the control system being digital. Moseley teaches a digital controller for the valve block control blocks. The office action mailed on September 27, 2021, states the motivation for the combination: “for the purpose 
Applicant argues that Cook does not disclose threaded posts. Examiner respectfully disagrees. Cook figure 1 illustrates threaded connectors for the blocks.
Applicant argues Cook does not disclose 

    PNG
    media_image1.png
    250
    669
    media_image1.png
    Greyscale

Examiner respectfully disagrees. As argued above, Cook para 0040 describes coupling two or more valve blocks and the valve blocks are connected to an automatic or manual control blocks. The control blocks are coupled to the control wrap system. Also, as described above, Moseley teaches a digital control wrap system.
Applicant argues that Moseley discloses a pressure relief valve system with an electronic control wrap system with a control panel with a display screen 402 and a plurality of LED lights 404 on the side of the pressure relief valve apparatus 300. Examiner agrees because Moseley is used to teach the digital control panel because Cook is silent about a digital control system. The applicant’s arguments regarding Moseley describing the system’s pressure relief valve blocks and control blocks. The claims in the application do not specify the type of valves. Therefore, pressure relief valve blocks meet the claim 
Applicant argues

    PNG
    media_image2.png
    146
    660
    media_image2.png
    Greyscale

As stated above, Moseley is used to teach a digital control wrap system. Additionally, the Claims do not state how the control wrap system is connected to the two or more valve blocks. The claims merely state that the two are connected. If the digital control wrap system is communicates instructions to the two or more valve blocks and their control blocks, then the claim limitations are met. Cook discloses the control wrap system communicates instructions to the two or more valve blocks and their control blocks. Therefore, the claim limitations are met.
Status of Claims
Amendment to the Claims was filed on December 27, 2021.
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Cook (US PG PUB 2018/0283618) in view of Moseley et al. (US 2017/0285668, hereinafter “Moseley”).
Regarding Claim 1, Cook discloses a method, comprising: assembling, in a controlled environment (unit on the modular skid may be able to be assembled away from the well-bore site, para 0046, and transported to the side, para 0053), a valve block (valve blocks comprising a valve, such as 
Cook substantially discloses the instant invention as claimed, except the control wrap system with a digital system to operate and automate the modular purpose building valve block.
Moseley teaches a digital system (device 500 is coupled to the skid 304 of the pressure relief valve system; the device 500 includes a digital versatile disk drive, a processor, and a display of an electronic control unit in the pressure relief valve system, para 0040) to operate and automate a modular purpose building valve block (pressure relief valve modular system 300, para 0040).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the modular skid, as disclosed by Cook, by adding a digital control system, sensors to monitor the various valves, and a computing device to communicate with the valves on the modular skid, as taught by Moseley, for the purpose of controlling and monitoring of the valves in the skid apparatus 300 and the corresponding system, and to monitor and record various performance parameters of the apparatus 300 and system (para 0035). Also, to display graphics that can be displayed to a user (para 0053).
Regarding Claim 2,
Moseley teaches the function testing comprises individually hydro-testing each valve (para 0054 describes testing each valve in a system) within the modular pre-packaged purpose built valve block (skid 304). 
 It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the modular skid, as disclosed by Cook, by adding a digital control system, sensors to monitor the various valves, and a computing device to communicate with the valves on the modular skid, as taught by Moseley, for the purpose of allowing control and monitoring of the valves in the skid apparatus 300 and the corresponding system, and to monitor and record various performance parameters of the apparatus 300 and system (para 0035). Also, to display graphics that can be displayed to a user (para 0053).
Regarding Claim 3, Cook discloses positioning a first control block (automatic controller to the first valve block of the bleed off manifold valve 224,as illustrated in fig. 2) of the control blocks opposite a second control block (automatic controller of the second valve block of the bleed off manifold valve 224, as illustrated in fig. 2) of the control blocks, and connecting the first control block and the second control block together via a third control box (control system described in para 0040) of the control blocks.
Regarding Claim 4,
Regarding Claim 5, Moseley teaches providing instructions (touchscreen 520, para 0052) on the digital system (500) to automatically operate the modular pre-packaged purpose built valve block (skid 300). This allows control and monitoring of the valves in the skid apparatus 300 and the corresponding system, and to monitor and record various performance parameters of the apparatus 300 and system (para 0035). Also, to display graphics that can be displayed to a user (para 0053).
Regarding Claim 6, Cook discloses moving the modular pre-packaged purpose built valve block from the wellhead to a second wellhead (para 0055 describes the modular skid; the modular skid can be transported by common transportation means, para 0053; the modular skid system connects to at least one wellhead, para 0055; is not limited to a set number of well heads, para 0055; a modular skid well isolation unit may be designed to mate with other modular units, para 0055).
Regarding Claim 7, Cook discloses performing the operation at the second wellhead (para 0055 describes the modular skid; the modular skid can be transported by common transportation means, para 0053; the modular skid system connects to at least one wellhead, para 0055; is not limited to a set number of well heads, para 0055; a modular skid well isolation unit may be designed to mate with other modular units, para 0055).
Regarding Claim 8, Cook discloses fluidly coupling a second modular pre- packaged purpose built valve block to the wellhead to perform a second specific application different from the specific application of the modular pre-packaged purpose built valve block (figs. 3A and 3B illustrates numerous skids with valve blocks connected together, para 0050 and 0056-0057).
Regarding Claim 9,
Regarding Claim 10, Cook discloses configuring the components of the modular pre-packaged purpose built valve block based on the specific application, wherein the specific application is for a hydraulic fracturing operation (para 0050-0051 describes that the modular skids may have different equipment or configurations to serve a certain purpose or perform a certain job).
Regarding Claim 11, Cook discloses testing the valves.
Cook substantially discloses the invention as claimed, except it is silent about performing the functions of testing and providing instructions.
Moseley teaches providing instructions on a non-transitory computer-readable medium (para 0040 discloses a memory which can include one or more computer readable storage media, read only memory, FLASH memory, a hard disk drive, a digital versatile disk drive, a Blu-ray disk drive, etc.), executable by a processor of the digital system (central processing unit, para 0040) on the modular pre-packaged purpose built valve block (skid 300), the instructions comprising: performing the function testing on the modular pre-packaged purpose built valve block (para 0054 describes monitoring performance of the valves), wherein the performing comprises: automatically actuating valves within the modular pre-packaged purpose built valve block, and pressurizing seals within the modular pre-packaged purpose built valve block (para 0055 describes the sensors, measurements, and an over-pressurized condition)(fig. 6 and paras 0058-0065 describes an example for monitoring the frac pressure system valves and sensors). This provides control and monitoring of the valves in the skid apparatus 300 and the corresponding system, and to monitor and record various performance parameters of the apparatus 300 and system (para 0035). Also, to display graphics that can be displayed to a user (para 0053). 
Regarding Claim 12, Moseley teaches identifying, with the digital system (500), components of the modular pre-packaged purpose built valve block (pressure relief valves and sensors). This provides control and monitoring of the valves in the skid apparatus 300 and the corresponding system, and to 
Regarding Claim 13, Moseley teaches determining a type of the function test to perform based on the identified components (para 0035-0053).
Regarding Claim 14, Mosley teaches programming the specific application of the modular pre-packaged purpose built valve block based on results of the function test (para 0058-0065 and fig. 6 describe a constant monitoring of the frac pressure system pressure relief valves by comparing the trigger pressure of the pressure relief valve indicated by the sensors to the frac pressure).
Regarding Claim 15, Mosley teaches the instructions further comprising functionality to control and operate the modular pre-packaged purpose built valve block. (para 0058-0065 and fig. 6 describe a constant monitoring of the frac pressure system pressure relief valves by comparing the trigger pressure of the pressure relief valve indicated by the sensors to the frac pressure).
Regarding Claim 16,
Cook substantially discloses the instant invention as claimed, except a digital system to operate and automate the modular purpose building valve block.
Moseley teaches a digital system (device 500 is coupled to the skid 304 of the pressure relief valve system; the device 500 includes a digital versatile disk drive, a processor, and a display of an electronic control unit in the pressure relief valve system, para 0040) to operate and automate a modular purpose building valve block (pressure relief valve modular system 300, para 0040).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the modular skid, as disclosed by Cook, by adding a digital control system, sensors to monitor the various valves, and a computing device to communicate with the valves on the modular skid, as taught by Moseley, for the purpose of controlling and monitoring of the valves in the skid apparatus 300 and the corresponding system, and to monitor and record various performance parameters of the apparatus 300 and system (para 0035). Also, to display graphics that can be displayed to a user (para 0053).
Regarding Claim 17, Cook discloses the valve block is coupled to a hydraulic fracturing system at a well site (used in fracking operations, para 0019).
Regarding Claim 18, Moseley teaches the valve block is programmed, via the digital system (500), for a specific application or operation to be performed at the well site (pressure relief of high pressure (para 0055).
Regarding Claim 19, Cook discloses a method, comprising: receiving an order for two or more valve blocks (valve blocks comprising a valve, such as manual plug valves 116a actuated with a handle as described in para 0021, and automated as described in para 0040; and first and second bleed manifolds 220 include first 224 and second 228 bleed off manifold valves which maybe automated as described in para 0040; the bleed manifold 220 in the second and plug valves 116b are directly and fluidly connected to each other by inlet block 106 as described in para 0023-0024; the bleed manifold 220 and plug valves 
Cook substantially discloses the instant invention as claimed, except programing the one or more modular purpose built valve blocks to have a digital system to operate and automate the one or more modular purpose built valve blocks.
Moseley teaches a digital system (device 500 is coupled to the skid 304 of the pressure relief valve system; the device 500 includes a digital versatile disk drive, a processor, and a display of an electronic control unit in the pressure relief valve system, para 0040) programming the modular purpose built valve blocks (skid 300) to have a digital system (500) to operate and automate a modular purpose building valve block (pressure relief valve modular system 300, para 0040).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the modular skid, as disclosed by Cook, by adding a digital control system, sensors to monitor the various valves, and a computing device to communicate with the valves on the modular skid, as taught by Moseley, for the purpose of controlling and monitoring of the valves in the skid apparatus 300 and the corresponding system, and to monitor and record various performance parameters of the apparatus 300 and system (para 0035). Also, to display graphics that can be displayed to a user (para 0053).
Regarding Claim 20, Moseley discloses providing, via the digital system, pre- determined times (constantly at which to automatically perform an inspection of the one or more modular purpose built valve blocks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753